391 F.2d 283
Richard J. THOMAS, Appellant,v.C. M. SIMPSON, Warden, Kilby Prison, Montgomery, Alabama, Appellee.
No. 25260.
United States Court of Appeals Fifth Circuit.
March 5, 1968.

Richard J. Thomas pro se.
MacDonald Gallion, Atty. Gen., John C. Tyson, III, Asst. Atty. Gen., Montgomery, Ala., for appellee.
Before COLEMAN, AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
Appellant, an Alabama prisoner who is serving a twenty-five-year sentence for the offense of carnal knowledge, has filed myriad petitions for habeas corpus relief in the district courts.


2
In his present petition, appellant contends: (1) that he was denied the right of defense; (2) that the trial court refused to admit evidence of two suicide attempts in support of the defense of insanity; (3) that the trial court refused to permit appellant's trial counsel to argue certain matters to the jury which allegedly were in evidence; and (4) that the circuit solicitor made false statements and accusations against appellant which were admitted into evidence.


3
In a prior coram nobis proceeding, the Circuit Court of Clarke County, Alabama, held a plenary hearing on October 26, 1961, on all of these contentions and after hearing the testimony of several witnesses and after perusing the trial transcript, denied the coram nobis petition with exhaustive findings of fact and conclusions of law. Appellant has failed to allege any facts which would indicate that these findings were anything but correct. 28 U.S.C. § 2254.


4
The District Court's judgment which denied this habeas corpus petition is hereby


5
Affirmed.